 



Exhibit 10.1
February 19, 2008
Approach Resources, Inc.
One Ridgmar Centre
6500 West Freeway, Suite 800
Fort Worth, Texas 76116
Attn.: J. Ross Craft

     Re:        Credit Agreement (the “Loan Agreement”) dated effective as of
January 18, 2008 by and among APPROACH RESOURCES INC., a Delaware corporation
(“Borrower”), and THE FROST NATIONAL BANK, a national banking association, and
JPMORGAN CHASE BANK, N.A. (collectively, “Lenders”) and APPROACH OIL & GAS INC.,
APPROACH OIL AND GAS (CANADA), INC. and APPROACH RESOURCES I, LP (collectively,
“Guarantors”)

Dear Mr. Craft:
     Reference is hereby made to the Loan Agreement. Capitalized terms set forth
herein shall have the meanings ascribed to them under the Loan Agreement.
     Lenders hereby waive the provisions of Section 13(a)(ii) and 13(g) of the
Loan Agreement insofar as such Sections would prohibit the transfer of any of
the Oil and Gas Properties between Borrower and any Guarantor or between
Guarantors.
     Additionally, Section 13(a)(ii) of the Loan Agreement is hereby amended to
provide as follows:
     “13. Negative Covenants.
     (a) Negative Pledge. Neither Borrower nor any Guarantor shall, without the
prior written consent of Required Lenders:
          (i) ..........................
          (ii) during any annual period, sell, convey, exchange, lease or
otherwise dispose of during any annual period any of its Oil and Gas Properties
having an aggregate value as determined in the most recent engineering report
delivered to Agent under Section 7(b) hereof in excess of ten percent (10%) of
the Borrowing Base, excluding (i) obsolete or worn-out equipment and (ii) oil,
gas and hydrocarbons sold in the ordinary course of Borrower’s or Guarantors’
business and (iii) Oil and Gas Properties that have been given no Engineered
Value in the Borrowing Base then in effect and (iv) transfers of Oil and Gas
Properties between Borrower and any Guarantor or between Guarantors. After a
Borrowing Base has been determined, upon the sale of any oil and gas properties,
the Borrowing Base shall be reduced, effective on the date of consummation of
such sale, by an amount which the Required Lenders determine is the Borrowing

 



--------------------------------------------------------------------------------



 



Base value last assigned to such oil and gas properties according to the most
recent reserve report or update thereof delivered to Agent. Agent shall provide
Borrower with written notice of the redetermined Borrowing Base made in
accordance with this Section 13(a)(ii), which written notice shall be sufficient
to give effect to such redetermined Borrowing Base without further amendment to
this Agreement.”
     The waivers of Section 13(a)(ii) and 13(g) and the amendment of
Section 13(a)(ii) refer specifically to the provisions above and do not apply to
any other covenants, representations, warranties, or other provisions contained
in the Loan Agreement. Except as specifically provided herein, nothing contained
herein shall be construed as a waiver by Lenders of any other covenant or
provision of the Loan Agreement, the other Loan Documents, or of any other
contract or instrument between Borrower and Lenders, and the failure of Lenders
at any time or times hereafter to require strict performance by Borrower of any
provision thereof shall not waive, affect or diminish any right of Lenders to
thereafter demand strict compliance therewith. Lenders hereby reserves all
rights granted under the Loan Agreement, the other Loan Documents, this waiver
and amendment any other contract or instrument between Borrower and Lenders.
     The Loan Agreement as amended by this letter represents the final agreement
on this matter and may not be contradicted by evidence of prior,
contemporaneous, or subsequent oral agreements between the parties. There are no
unwritten oral agreements between the parties.

                      LENDERS:       BORROWER:    
 
                    THE FROST NATIONAL BANK       APPROACH RESOURCES INC.,
a Delaware corporation    
 
                   
By:
  /s/ John S. Warren       By:   /s/ J. Ross Craft    
 
                   
 
  John S. Warren, Senior Vice President           J. Ross Craft, President and
Chief Executive Officer    
 
                    JPMORGAN CHASE BANK, N.A.       GUARANTORS:    
 
                    By:   /s/ Wm. Mark Cranmer       APPROACH OIL & GAS INC.,  
 
 
                        Wm. Mark Cranmer, Senior Vice President       a Delaware
corporation    
 
                 
 
          By:   /s/ J. Ross Craft    
 
                   
 
              J. Ross Craft, President and Chief Executive Officer    
 
                 

 



--------------------------------------------------------------------------------



 



                                  APPROACH OIL & GAS (CANADA), INC.,            
    an Alberta, Canada corporation    
 
                   
 
          By:   /s/ J. Ross Craft    
 
                   
 
              J. Ross Craft, President and Chief    
 
              Executive Officer    
 
                                APPROACH RESOURCES I, LP,                 a
Texas limited partnership    
 
                   
 
          By:   Approach Operating, LLC,    
 
              a Delaware limited liability company,    
 
              its general partner    
 
                   
 
          By:   Approach Resources Inc.,    
 
              a Delaware corporation,    
 
              its sole member    
 
                   
 
          By:   /s/ J. Ross Craft    
 
                   
 
              J. Ross Craft, President and Chief    
 
              Executive Officer    

 